Citation Nr: 0828643	
Decision Date: 08/22/08    Archive Date: 09/02/08

DOCKET NO.  94-43 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for tinnitus prior to June 10, 1999.    

2.  Entitlement to a disability rating in excess of 10 
percent for bilateral hearing loss prior to August 11, 1994.    

3.  Entitlement to an initial disability rating in excess of 
60 percent for Meniere's disease with tinnitus, hearing loss, 
and vertigo, effective August 11, 1994.   

4.  Entitlement to an effective date earlier than August 11, 
1994 for the grant of service connection for Meniere's 
disease.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1952 to 
June 1956. 

This appeal to the Board of Veterans' Appeals (Board) is from 
February 1993 and March 2004 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  

The veteran testified at Travel Board hearings in October 
1997 and October 2006 before Veterans Law Judges.  In 
addition, the veteran testified at hearings before RO 
personnel in December 1993, August 1995, and December 2004.  

The Board remanded this case in October 1996, March 1998, and 
January 2002 for further development and consideration.    
   
During the course of the appeal, the veteran's claim file was 
lost.  Despite extensive search efforts, the VA was unable to 
locate the file.  However, the VA partially rebuilt the 
veteran's claims file with copies of certain medical evidence 
and procedural documents.  If the entire claims file is 
located in the future, the veteran will so be advised.    

Regrettably, the Board again must remand the claim for an 
increased rating for bilateral hearing loss prior to August 
11, 1994 and the claim for an initial disability rating in 
excess of 60 percent for Meniere's disease, as well as the 
claim for an earlier effective date for the grant of service 
connection for Meniere's disease to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for still further 
development and consideration.  The Board, however, will go 
ahead and decide the claim regarding the increased rating for 
tinnitus prior to June 10, 1999.  


FINDING OF FACT

The veteran's service-connected tinnitus is assigned a 10 
percent rating, the maximum rating authorized under 
Diagnostic Code 6260.  


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.87, Diagnostic 
Code 6260 (2002 and 2007); Smith v. Nicholson, 451 F.3d 1344 
(Fed. Cir. 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

With regard to the claim for an increased rating for 
tinnitus, the provisions of the Veterans Claims Assistance 
Act (VCAA) have no effect on an appeal where the law, and not 
the underlying facts or development of the facts are 
dispositive in a matter.  Manning v. Principi, 16 Vet. App. 
534, 542-543 (2002).  Therefore, as to the tinnitus claim, 
the Board finds that no further action is necessary under the 
statutory and regulatory duties to notify and assist.  



Analysis - Tinnitus

The veteran filed a claim for an increased rating for 
tinnitus in the early 1990s, requesting a higher evaluation 
than the 10 percent assigned by the RO.  The RO has 
continuously denied the veteran's increased rating claim.  

Prior to June 10, 1999, the veteran's service-connected 
tinnitus was rated as 10 percent disabling under Diagnostic 
Code 6260, 38 C.F.R. § 4.87.  As of June 10, 1999, the date 
the veteran's service-connected Meniere's disease was 
increased to 60 percent by the RO, the veteran's tinnitus was 
rated as noncompensable (0 percent disabling), since it was 
incorporated into his diagnosis of Meniere's disease under 
Diagnostic Code 6205, 38 C.F.R. § 4.87. 

Tinnitus is evaluated under Diagnostic Code 6260, which was 
revised effective June 13, 2003, to clarify existing VA 
practice that only a single 10 percent evaluation is assigned 
for tinnitus, whether the sound is perceived as being in one 
ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic 
Code 6260, Note 2 (2007).

In Smith v. Nicholson, 19 Vet. App. 63, 78 (2005), the U.S. 
Court of Appeals for Veterans Claims (Court) held that the 
pre-1999 and pre-June 13, 2003 versions of Diagnostic Code 
6260 required the assignment of dual ratings for bilateral 
tinnitus.  VA appealed this decision to the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) and stayed 
the adjudication of tinnitus rating cases affected by the 
Smith decision.  In Smith v. Nicholson, 451 F.3d 1344 (Fed. 
Cir. 2006), the Federal Circuit concluded that the Court 
erred in not deferring to the VA's interpretation of its own 
regulations, 38 C.F.R. § 4.25 and Diagnostic Code 6260, which 
limits a veteran to a single 10 percent maximum rating for 
tinnitus, regardless whether the tinnitus is unilateral or 
bilateral.  Subsequently, the stay of adjudication of 
tinnitus rating cases was lifted.  

The veteran's service-connected tinnitus prior to June 10, 
1999 has been assigned the maximum schedular rating available 
for tinnitus of 10 percent under 38 C.F.R. §4.87, Diagnostic 
Code 6260.  As there is no legal basis upon which to award 
separate schedular evaluations for tinnitus in each ear, the 
veteran's appeal must be denied.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  

Extra-Schedular Consideration

Finally, there is no evidence of exceptional or unusual 
circumstances to warrant referring the case for extra-
schedular consideration.  38 C.F.R. § 3.321(b)(1).  The Board 
finds no evidence that the veteran's tinnitus disability 
markedly interferes with his ability to work, meaning above 
and beyond that contemplated by his separate schedular 
ratings.  See, too, 38 C.F.R. § 4.1 indicating that, 
generally, the degrees of disability specified [in the rating 
schedule] are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  Furthermore, there is no evidence of any 
other exceptional or unusual circumstances, such as frequent 
hospitalizations due to tinnitus alone, to suggest he is not 
adequately compensated for his disability by the regular 
rating schedule.  VAOPGCPREC 6-96.  His evaluation and 
treatment for tinnitus primarily has been on an outpatient 
basis, not as an inpatient.


ORDER

A disability rating in excess of 10 percent for tinnitus 
prior to June 10, 1999 is denied.  


REMAND

As to the claims for a disability rating in excess of 10 
percent for bilateral hearing loss prior to August 11, 1994; 
an initial disability rating in excess of 60 percent for 
Meniere's disease with tinnitus, hearing loss, and vertigo, 
effective August 11, 1994; and entitlement to an effective 
date earlier than August 11, 1994 for the grant of service 
connection for Meniere's disease, the Board finds that 
additional development of the evidence is required.   

The veteran's Meniere's disease disability is rated as 60 
percent disabling under Diagnostic Code (Code) 6205, 
Meniere's syndrome.  38 C.F.R. § 4.87.  This 60 percent 
rating is effective the date his claim of service connection 
for Meniere's disease was received, August 11, 1994.  Under 
Diagnostic Code 6205, a 60 percent evaluation is in order 
when there is hearing impairment with attacks of vertigo and 
cerebellar gait occurring from one to four times a month, 
with or without tinnitus.  A higher 100 percent rating is 
warranted when there is hearing impairment with attacks of 
vertigo and cerebellar gait occurring more than once weekly, 
with or without tinnitus.  The Note to Diagnostic Code 6205 
specifies that Meniere's syndrome may be rated either under 
these criteria or by separately evaluating vertigo (as a 
peripheral vestibular disorder under Diagnostic Code 6204), 
hearing impairment (Diagnostic Code 6100), and tinnitus 
(Diagnostic Code 6260), whichever method results in a higher 
overall evaluation.  However, an evaluation for hearing 
impairment, tinnitus, or vertigo may not be combined with an 
evaluation of Meniere's disease under Diagnostic Code 6205.

Prior to August 11, 1994, the veteran's service-connected 
hearing loss and tinnitus were each rated as 10 percent 
disabling under their respective diagnostic codes.  However, 
effective August 11, 1994 and June 10, 1999, the RO has 
incorporated these disabilities into 40 and 60 percent 
ratings for Meniere's syndrome under Diagnostic Code 6205, 
respectively, finding that rating separately for vertigo, 
hearing loss, and tinnitus does not result in a more 
favorable rating.  The Board agrees based on the evidence of 
record currently.  However, additional development is 
required before the Board can adjudicate his claims.      

First, as to his earlier effective date claim, the RO (AMC) 
must send the veteran a VCAA notice letter complying with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
This letter should specifically advise him concerning the 
elements of a disability rating and an effective date.  

Second, as discussed above, the veteran's claim file was lost 
and subsequently partly rebuilt by the VA.  However, many 
pertinent documents are still missing.  In this regard, the 
January 2002 Board decision and remand list much of this 
pertinent evidence, beginning with a March 1992 VA 
examination, and continuing with other VA examinations, VA 
treatment records, and hearing transcripts throughout the 
1990s and thereafter.  A remand to the RO (via the AMC) is 
required for further efforts to include these documents and 
records with the claims file.    

Third, with regard to his increased rating claim for 
Meniere's disease with vertigo, tinnitus, and hearing loss, a 
more current VA examination is warranted to adequately rate 
these disabilities.  His last VA audiology examination was in 
July 2005, so nearly three years ago.  The record is 
inadequate and the need for a contemporaneous examination 
occurs when the evidence indicates that the current rating 
may be incorrect.  See 38 U.S.C. § 5103A(d)(2); 38 C.F.R. § 
3.327(a) (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997) ("[W]here the appellant complained of increased 
hearing loss two years after his last audiology examination, 
VA should have scheduled the appellant for another 
examination").  See also Allday v. Brown, 7 Vet. App. 517, 
526 (1995) (where record does not adequately reveal current 
state of claimant's disability, fulfillment of statutory duty 
to assist requires a contemporaneous medical examination, 
particularly if there is no additional medical evidence that 
adequately addresses the level of impairment of the 
disability since the previous examination); Caffrey v. Brown, 
6 Vet. App. 377, 381 (1994) (finding 23-month-old examination 
too remote to be contemporaneous where appellant submitted 
evidence indicating disability had since worsened).  
Therefore, a remand is necessary for a more current VA 
examination for his increased rating claims at issue.  

Fourth, at the October 2006 Board hearing and per a July 2008 
statement from the veteran, the veteran has claimed that the 
RO committed clear and unmistakable error (CUE) in an earlier 
July 1957 rating decision by not considering whether the 
medical evidence of record at that time warranted 
consideration of Meniere's disease.  However, the RO has not 
yet adjudicated the issue of CUE.  A favorable determination 
on the CUE claim could significantly impact the outcome of 
the claim for an earlier effective date for Meniere's disease 
now on appeal.  Some claims are so intimately connected that 
they should not be subject to piecemeal decision-making or 
appellate litigation.  See Smith v. Gober, 236 F.3d 1370 
(Fed. Cir. 2001); Parker v. Brown, 7 Vet. App. 116 (1994); 
Harris v. Derwinski, 1 Vet. App. 180 (1991).  Therefore, as 
the CUE claim is inextricably intertwined with the earlier 
effective date claim on appeal, the Board finds that the 
earlier effective date issue must be remanded so that the RO 
may adjudicate the claim of CUE in the July 1957 rating 
decision.

Accordingly, these issues are REMANDED for the following 
action:

1.	Send the veteran a VCAA notice letter 
complying with the recent Court case of 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman 
v. Nicholson, 483 F.3d 1311 (2007).  
Specifically, this letter should advise 
him concerning the elements of a 
disability rating and an effective 
date.

2.	Attempt to secure additional pertinent 
evidence missing from the claims file 
but listed in the January 2002 Board 
decision and remand.  This evidence 
consists of the following:  a March 
1992 VA examination, as well as other 
VA examinations, VA treatment records 
and hearing transcripts throughout the 
1990s and thereafter, and finally more 
recent VA examinations dated in January 
2004 and July 2005.  All attempts to 
obtain these records should be 
documented in the claims file.    

3.	Then schedule the veteran for the 
appropriate VA examination(s) to 
determine the current severity of his 
Meniere's disease with vertigo, tinnitus, 
and hearing loss.  He is hereby advised 
that failure to report for his scheduled 
VA examination, without good cause, 
may have adverse consequences to his 
claims for higher ratings.  The 
examination should include any diagnostic 
testing or evaluation deemed necessary.  
The claims file, including a complete 
copy of this remand, must be made 
available for review of the veteran's 
pertinent medical history - including, 
in particular, the records of his recent 
treatment.  The examination report must 
state whether such review was 
accomplished.  In particular, for 
Meniere's disease, state the symptoms, 
including the frequency of attacks of 
vertigo and cerebellar gait.  Also 
discuss the frequency and severity of 
hearing loss and tinnitus present.  

4.	Then adjudicate the issue of whether 
CUE exists in the July 1957 rating 
decision.  If the CUE claim is denied, 
the veteran and his representative 
should be notified of the determination 
and of the right to appeal.  If a 
timely notice of disagreement (NOD) is 
filed, the veteran and his 
representative should be furnished with 
a statement of the case (SOC) on the 
CUE issue.  The SOC must contain notice 
of all relevant actions taken on the 
claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered 
pertinent.  If the veteran thereafter 
files a timely substantive appeal (VA 
Form 9) concerning the CUE issue, the 
RO should then certify it for appellate 
consideration.  If the veteran does not 
complete a timely appeal regarding the 
CUE issue, it should not be certified 
to the Board for appellate review.  

5.	The RO should issue a supplemental SOC 
(SSOC) on the issues of an increased 
rating for bilateral hearing loss and 
Meniere's disease, as well as the issue 
of an effective date earlier than 
August 11, 1994 for the award of 
service connection for Meniere's 
disease, if these determinations are 
adverse to the veteran in any way, 
before returning the case to the Board 
for further appellate consideration.   

6.	Alternatively, if the CUE claim is 
granted, then readjudicate the claim of 
entitlement to an effective date 
earlier than August 11, 1994 for the 
award of service connection for 
Meniere's disease and the claims of 
entitlement to increased ratings for 
bilateral hearing loss and Meniere's 
disease.  If these determinations 
remains adverse to the veteran in any 
way, he and his representative should 
be furnished a SSOC, which includes a 
summary of additional evidence 
submitted.  The veteran should then be 
afforded the opportunity to respond 
before the case is returned to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the claims the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  These claims must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board or by the Court for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


